DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2019 and 09/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly reflective coating” in claim 1 is a relative term which renders the claim indefinite. The term “highly reflective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites “a first highly reflective coating” and 
Claims 2-20 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 13 recites that “at least one mirror selected from the group consisting of the first mirror and the second mirror comprises an aspherized mirror surface and/or lens surface.” However, it is unclear how a “mirror” can comprise a lens surface, as a lens refracts light while a mirror reflects light. It is unclear if the lens surface is intended to require a reflective coating or if some other structure on the mirror is intended to be considered a “lens surface.” For the purposes of examination, any aspherical mirror surface will be interpreted as reading on the claimed limitation.
Claim 14 recites “the catadioptric lens has a numerical aperture greater than 0.75.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the catadioptric lens performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the catadioptric lens to provide the required numerical aperture. That is, in order to achieve the claimed numerical aperture, one of ordinary skill in the art would recognize and appreciate that some structure of mirrors/lenses is required, but it is unclear what specific structure is required by the claim, or if the aperture is achieved solely by the two mirrors recited in claim 1. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any catadioptric 
Claim 15 recites “the catadioptric lens has a Strehl ratio greater than 85%.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the catadioptric lens performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the catadioptric lens to provide the required Strehl ratio. That is, in order to achieve the claimed Strehl ratio, one of ordinary skill in the art would recognize and appreciate that some structure of mirrors/lenses is required, but it is unclear what specific structure is required by the claim, or if the aperture is achieved solely by the two mirrors recited in claim 1. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). For the purposes of examination, any catadioptric lens meeting the required structure of claim 1 will be interpreted as meeting the functional language of claim 15.
Claim 16 recites “the catadioptric lens is configured so that, for a used wavelength range of light of the catadioptric lens, after the light reflects from a highly reflective coating of an optical element of the catadioptric lens, the catadioptric lens reduces by a factor of at least two a phase retardation between radially and tangentially polarized light by: reflection of the light at at least one coating selected from the group consisting of the first highly reflective coating and the second highly reflective coating; or transmission of the light through an anti-reflection coating of a mirror selected from the group consisting first mirror and the second mirror.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the catadioptric lens performs the function. Specifically, it is unclear if a specific material/structure/element Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Additionally, it is unclear if the claims positively require an anti-reflective coating, as neither claim 16 nor claim 1 from which it depends positively recites such an anti-reflective coating. For the purposes of examination, any catadioptric lens with a structure capable of achieving the claimed function will be interpreted as reading on the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheible et al. (U.S. Patent No. 8,605,257; hereinafter – “Scheible”).
Regarding claim 1, Scheible teaches a catadioptric lens having an optical axis, the catadioptric lens comprising:
a first mirror (108) comprising a first substrate and a first highly reflective coating on a first boundary layer of the first substrate, the first highly reflective coating extending from the first boundary layer along a first surface normal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52); and

the first and second mirrors are arranged along the optical axis (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12);
the first highly reflective coating comprises one or more first plies (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62); and
an optical overall layer thickness of the one or more first plies increases along a radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Regarding claim 2, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the second highly reflective coating comprises one or more second plies; and an optical overall layer thickness of the one or more second plies increases along the radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Regarding claim 3, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that a difference between a maximum of the optical overall layer thickness of the one or more first plies and a minimum of the optical overall layer thickness of the one or more first plies is more than 2% of an average of the optical overall layer thickness of the one or more first plies (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Regarding claim 4, Scheible teaches the catadioptric lens of claim 1, as above.

Regarding claim 5, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies increases monotonically along the radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Regarding claim 6, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the optical overall layer thickness of the one or more first plies depends on a power selected from the group consisting of a quadratic power of a radial distance relative from the optical axis and a fourth power of a radial distance from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62: “the diaphragm form ensures that a layer thickness profile that is rotationally symmetrical with respect to the substrate axis 82 is produced, in the case of which the layer thickness of the coating 84 increases continuously, for example approximately parabolically, from the center to the edge of the substrate”).
Regarding claim 8, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the catadioptric lens is configured for a used wavelength range of less than 400 nm (C. 9, L. 13-23; C. 15, L. 15-42).
Regarding claim 9, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches at least one element selected from the group consisting of a Mangin mirror and a lens element (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12).
Regarding claim 11, Scheible teaches the catadioptric lens of claim 1, as above.

Regarding claim 12, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches a beam splitter (105) which comprises a transparent plate with a plane boundary layer (107) (See e.g. Fig. 1; C. 8, L. 55 – C. 9, L. 45).
Regarding claim 13, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that at least one mirror selected from the group consisting of the first mirror and the second mirror comprises an aspherized mirror surface and/or lens surface (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Regarding claim 14, Scheible teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the catadioptric lens has a numerical aperture greater than 0.75 (C. 16, L. 60-67; See also claim 5).
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Regarding claim 15, Scheible teaches the catadioptric lens of claim 1, as above.
Regarding the limitation that the catadioptric lens has a Strehl ratio greater than 85%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim, and thus has a Strehl ratio greater than 85%. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Regarding claim 17, Scheible teaches the catadioptric lens system of claim 1, as above.
Scheible further teaches that the catadioptric lens is a projection lens (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Regarding claim 18, Scheible teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a mask inspection system (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Furthermore, Examiner notes that the limitation that “the optical system is a mask inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Regarding claim 19, Scheible teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a wafer inspection system (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Furthermore, Examiner notes that the limitation that “the optical system is a wafer inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding claim 20, Scheible teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a photolithographic imaging system (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Furthermore, Examiner notes that the limitation that “the optical system is a photolithographic imaging system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Claim(s) 1-8, 10-15, and 17-20 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiller et al. (NPL titled: “Multilayer coating and tests of a 10X Extreme Ultraviolet Lithographic Camera”; hereinafter – “Spiller”).
Regarding claim 1, Spiller teaches a catadioptric lens having an optical axis, the catadioptric lens comprising:

a second mirror (Large Schwarzschild or Small Schwarzschild) comprising a second substrate and a second highly reflective coating on a second boundary layer of the second substrate, the second highly reflective coating extending from the second boundary layer along a second surface normal (See Fig. 1; 2. The Optical System), wherein:
the first and second mirrors are arranged along the optical axis (See Fig. 1; 2. The Optical System);
the first highly reflective coating comprises one or more first plies (Abstract; 3. Coating Process); and
an optical overall layer thickness of the one or more first plies increases along a radial direction extending outwardly from the optical axis (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 2, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the second highly reflective coating comprises one or more second plies; and an optical overall layer thickness of the one or more second plies increases along the radial direction extending outwardly from the optical axis (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 3, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that a difference between a maximum of the optical overall layer thickness of the one or more first plies and a minimum of the optical overall layer thickness of the one or more first plies is more than 2% of an average of the optical overall layer thickness of the one or more 
Regarding claim 4, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies has a radially symmetric profile (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 5, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies increases monotonically along the radial direction extending outwardly from the optical axis (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 6, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the optical overall layer thickness of the one or more first plies depends on a power selected from the group consisting of a quadratic power of a radial distance relative from the optical axis and a fourth power of a radial distance from the optical axis (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 7, Spiller teaches the catadioptric lens of claim 6, as above.
Spiller further teaches that the optical overall layer thickness of the one or more first plies depends linearly on a sum of the quadratic power of the radial distance relative from the optical axis and the fourth power of the radial distance from the optical axis (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 8, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the catadioptric lens is configured for a used wavelength range of less than 400 nm (Abstract; 3. Coating Process).
Regarding claim 10, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that at least one mirror selected from the group consisting of the first mirror and the second mirror has an opening configured to pass light during use of the catadioptric lens (See Fig. 1; 2. The Optical System).
Regarding claim 11, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that at least one coating selected from the group consisting of the first highly reflective coating and the second highly reflective coating comprises a dielectric material and/or a metal (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 12, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches a beam splitter which comprises a transparent plate with a plane boundary layer (See Fig. 1; 2. The Optical System).
Regarding claim 13, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that at least one mirror selected from the group consisting of the first mirror and the second mirror comprises an aspherized mirror surface and/or lens surface (See e.g. Fig. 6; Abstract; 3. Coating Process; 4. Results: Change of mirror figure by the coatings).
Regarding claim 14, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the catadioptric lens has a numerical aperture greater than 0.75 (See Fig. 1; 2. The Optical System).
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Spiller anticipates the claim.
Regarding claim 15, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the catadioptric lens has a Strehl ratio greater than 85% (4. Results).
Regarding the limitation that the catadioptric lens has a Strehl ratio greater than 85%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the 
Regarding claim 17, Spiller teaches the catadioptric lens system of claim 1, as above.
Spiller further teaches that the catadioptric lens is a projection lens (Abstract; 1. Introduction; 2. The Optical System; 5. Summary).
Regarding claim 18, Spiller teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a mask inspection system (Abstract; 1. Introduction; 2. The Optical System; 5. Summary).
Furthermore, Examiner notes that the limitation that “the optical system is a mask inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Spiller anticipates the claim.
Regarding claim 19, Spiller teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a wafer inspection system (Abstract; 1. Introduction; 2. The Optical System; 5. Summary).
Furthermore, Examiner notes that the limitation that “the optical system is a wafer inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Spiller anticipates the claim.
Regarding claim 20, Spiller teaches an optical system, comprising:
a catadioptric lens according to claim 1, wherein the optical system is a photolithographic imaging system (Abstract; 1. Introduction; 2. The Optical System; 5. Summary).
Furthermore, Examiner notes that the limitation that “the optical system is a photolithographic imaging system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Spiller anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheible in view of Chan et al. (U.S. Patent No. 8,279,404; hereinafter – “Chan”).
Regarding claim 1, Scheible teaches a catadioptric lens having an optical axis, the catadioptric lens comprising:
a first mirror (108) comprising a first substrate and a first highly reflective coating on a first boundary layer of the first substrate, the first highly reflective coating extending from the first boundary layer along a first surface normal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52); and
a second mirror (110) comprising a second substrate and a second highly reflective coating on a second boundary layer of the second substrate, the second highly reflective coating extending from the second boundary layer along a second surface normal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52), wherein:
the first and second mirrors are arranged along the optical axis (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12);
the first highly reflective coating comprises one or more first plies (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62); and

Although Scheible teaches coating the mirrors with a reflective film that can have layer thicknesses graded to increase parabolically, Scheible fails to explicitly disclose this layer thickness in each and every embodiment.
However, Chan teaches a projection objective having mirror elements with reflective coatings, comprising a first mirror with a first highly reflective coating and a second mirror with a second highly reflective coating, the first and second mirrors are arranged along the optical axis (See e.g. Figs. 3-4; C. 9, L. 62 – C. 10, L. 18); the first highly reflective coating comprises one or more first plies; and an optical overall layer thickness of the one or more first plies increases along a radial direction extending outwardly from the optical axis (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Chan teaches this increasing layer thickness “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” (C. 18, L. 22-26) as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” (C. 21, L. 45-49) in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error” (C. 2, L. 46-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible such that an overall layer 
Regarding claim 2, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the second highly reflective coating comprises one or more second plies; and an optical overall layer thickness of the one or more second plies increases along the radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Additionally, Chan further teaches that the second highly reflective coating comprises one or more second plies; and an optical overall layer thickness of the one or more second plies increases along the radial direction extending outwardly from the optical axis (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Chan teaches this increasing layer thickness “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” (C. 18, L. 22-26) as it is “advantageous in terms of improving overall transmissions, for example, tend to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible such that an overall layer thickness of one or more plies increases along a radial direction extending outwardly from the optical axis as in both Scheible and Chan “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error,” as taught by Chan (C. 2, L. 46-56; C. 18, L. 22-26; C. 21, L. 45-49).
Regarding claim 3, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that a difference between a maximum of the optical overall layer thickness of the one or more first plies and a minimum of the optical overall layer thickness of the one or more first plies is more than 2% of an average of the optical overall layer thickness of the one or more first plies (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).

Chan teaches this increasing layer thickness “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” (C. 18, L. 22-26) as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” (C. 21, L. 45-49) in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error” (C. 2, L. 46-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible such that an overall layer thickness of one or more plies increases along a radial direction extending outwardly from the optical axis as in both Scheible and Chan “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 4, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies has a radially symmetric profile (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Additionally, Chan further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies has a radially symmetric profile (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Regarding claim 5, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies increases monotonically along the radial direction extending outwardly from the optical axis (See e.g. Figs. 1 and 8-9; C. 3, L. 8-12; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Additionally, Chan further teaches that relative to the optical axis, the optical overall layer thickness of the one or more first plies increases monotonically along the radial direction extending outwardly from the optical axis (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Regarding claim 6, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.

Additionally, Chan further teaches that the optical overall layer thickness of the one or more first plies depends on a power selected from the group consisting of a quadratic power of a radial distance relative from the optical axis and a fourth power of a radial distance from the optical axis (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Chan teaches this increasing layer thickness “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” (C. 18, L. 22-26) as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” (C. 21, L. 45-49) in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error” (C. 2, L. 46-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible such that an overall layer  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 7, Scheible in view of Chan teaches the catadioptric lens of claim 6, as above.
Scheible fails to explicitly disclose that the optical overall layer thickness of the one or more first plies depends linearly on a sum of the quadratic power of the radial distance relative from the optical axis and the fourth power of the radial distance from the optical axis.
However, Chan further teaches that the optical overall layer thickness of the one or more first plies depends linearly on a sum of the quadratic power of the radial distance relative from the optical axis and the fourth power of the radial distance from the optical axis (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Chan teaches this increasing layer thickness “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible such that an overall layer thickness of one or more plies increases along a radial direction extending outwardly from the optical axis as in both Scheible and Chan “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error,” as taught by Chan (C. 2, L. 46-56; C. 18, L. 22-26; C. 21, L. 45-49), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.

Additionally, Chan further teaches that the catadioptric lens is configured for a used wavelength range of less than 400 nm (C. 27, L. 4-13).
Regarding claim 9, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches at least one element selected from the group consisting of a Mangin mirror and a lens element (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12).
Regarding claim 11, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that at least one coating selected from the group consisting of the first highly reflective coating and the second highly reflective coating comprises a dielectric material and/or a metal (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).
Additionally, Chan further teaches that at least one coating selected from the group consisting of the first highly reflective coating and the second highly reflective coating comprises a dielectric material and/or a metal (See e.g. Figs. 5-8 and 10-17; C. 11, L. 12 – C. 12, L. 19; C. 13, L. 49-51; C. 17, L. 56 – C. 18, L. 47; C. 19, L. 45 – C. 20, L. 17; C. 21, L. 28-43; C. 25, L. 3 – C. 26, L. 17).
Regarding claim 12, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches a beam splitter (105) which comprises a transparent plate with a plane boundary layer (107) (See e.g. Fig. 1; C. 8, L. 55 – C. 9, L. 45).
Regarding claim 13, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that at least one mirror selected from the group consisting of the first mirror and the second mirror comprises an aspherized mirror surface and/or lens surface (See e.g. Figs. 1 and 8-9; C. 8, L. 55 – C. 9, L. 12; C. 9, L. 49-52; C. 10, L. 29-62; C. 11, L. 8-51; C. 13, L. 21-41; C. 13, L. 58 – C. 14, L. 62).

Chan teaches this aspheric surface “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” (C. 18, L. 22-26) as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” (C. 21, L. 45-49) in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error” (C. 2, L. 46-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Scheible with the aspheric surface of Chan “to compensate some of the negative effects of incidence angle variation on reflectivity of mirrors such that a mirror may have only little variation of reflectivity despite relatively large variations of average angles of incidence across the mirror surface” as it is “advantageous in terms of improving overall transmissions, for example, tend to break a rotational symmetry of optical systems and, therefore, may contribute substantially to generating field-dependent apodization” in order to provide “an EUV projection optical system operable at high numerical aperture capable of imaging patterns with a low level of variation of critical dimensions…capable of imaging patterns with little or low orientation dependence of contrast…[and] having a low level of image-side telecentricity error,” as taught by Chan (C. 2, L. 46-56; C. 18, L. 22-26; C. 21, L. 45-49), and since it has been held that where the general  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 14, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible further teaches that the catadioptric lens has a numerical aperture greater than 0.75 (C. 16, L. 60-67; See also claim 5).
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Moreover, both Scheible and Chan teach that it is advantageous to increase the numerical aperture (See e.g. Scheible C. 16, L. 60-67) such that “resolving power may be improved” (Chan C. 1, L. 25-54 and C. 2, L. 46-56). As such, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Scheible to have the claimed numerical aperture such that “resolving power may be improved” (Chan C. 1, L. 25-54  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 15, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Regarding the limitation that the catadioptric lens has a Strehl ratio greater than 85%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim, and thus has a Strehl ratio greater than 85%. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Moreover, both Scheible and Chan teach that it is advantageous to increase the image quality (See e.g. Chen C. 2, L. 46-56) as is known in the art. Given that the Strehl ratio is a measure of image quality, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Scheible to have the claimed Strehl ratio since it has been held that where the general conditions of a claim are disclosed in the prior art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 17, Scheible in view of Chan teaches the catadioptric lens system of claim 1, as above.
Scheible further teaches that the catadioptric lens is a projection lens (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Additionally, Chan further teaches that the catadioptric lens is a projection lens (See e.g. Figs. 3-4; C. 9, L. 57 – C. 10, L. 18).
Regarding claim 18, Scheible in view of Chan teaches the catadioptric lens according to claim 1, as above.
Scheible further teaches an optical system, comprising: a catadioptric lens according to claim 1, wherein the optical system is a mask inspection system (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Additionally, Chan further teaches an optical system, comprising: a catadioptric lens according to claim 1, wherein the optical system is a mask inspection system (See e.g. Fig. 1; C. 1, L. 55 – C. 2, L. 42).
Furthermore, Examiner notes that the limitation that “the optical system is a mask inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches an optical system with a projection catadioptric 
Regarding claim 19, Scheible in view of Chan teaches the catadioptric lens according to claim 1, as above.
Scheible further teaches an optical system, comprising: a catadioptric lens according to claim 1, wherein the optical system is a wafer inspection system (See e.g. Fig. 1; C. 1, L. 39 – C. 2, L. 3; C. 8, L. 55 – C. 9, L. 45).
Additionally, Chan further teaches an optical system, comprising: a catadioptric lens according to claim 1, wherein the optical system is a wafer inspection system (See e.g. Fig. 1; C. 1, L. 55 – C. 2, L. 42).
Furthermore, Examiner notes that the limitation that “the optical system is a wafer inspection system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Regarding claim 20, Scheible in view of Chan teaches the catadioptric lens according to claim 1, as above.

Additionally, Chan further teaches an optical system, comprising: a catadioptric lens according to claim 1, wherein the optical system is a photolithographic imaging system (See e.g. Fig. 1; C. 1, L. 55 – C. 2, L. 42).
Furthermore, Examiner notes that the limitation that “the optical system is a photolithographic imaging system” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches an optical system with a projection catadioptric lens, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheible or Scheible in view of Chan as applied to claim 1 above, and further in view of Shafer et al. (U.S. Patent No. 7,136,234; hereinafter – “Shafer”).
Regarding claim 10, Scheible or Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Scheible and Chan fail to explicitly disclose that at least one mirror selected from the group consisting of the first mirror and the second mirror has an opening configured to pass light during use of the catadioptric lens.

Shafer teaches this mirror with an opening to provide a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances” (C. 3, L. 41-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Scheible such that at least one of the mirrors has an opening as in Shafer to provide a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances,” as taught by Shafer (C. 3, L. 41-52).
Regarding claim 15, Scheible in view of Chan teaches the catadioptric lens of claim 1, as above.
Regarding the limitation that the catadioptric lens has a Strehl ratio greater than 85%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Scheible teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim, and thus has a Strehl ratio greater than 85%. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Scheible anticipates the claim.
Nevertheless, Shafer teaches a broad band DUV, VUV long-working distance catadioptric imaging system comprising a catadioptric lens having a first mirror (304, 404, 504, 604) and a second mirror (305, 405, 506, 606) wherein the catadioptric lens has a Strehl ratio greater than 85% (C. 8, L. 45-53). Shafer teaches increasing the Strehl ratio in providing a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances” (C. 3, L. 41-52). Moreover, both Scheible and Chan teach that it is advantageous to increase the image quality (See e.g. Chen C. 2, L. 46-56) as is known in the art.
Given that the Strehl ratio is a measure of image quality, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Scheible to have the claimed Strehl ratio as suggested by Shafer to provide a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances,” as taught by Shafer (C. 3, L. 41-52), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiller as applied to claim 1 above, and further in view of Shafer et al. (U.S. Patent No. 7,136,234; hereinafter – “Shafer”).
Regarding claim 9, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller fails to explicitly disclose at least one element selected from the group consisting of a Mangin mirror and a lens element
However, Shafer teaches a broad band DUV, VUV long-working distance catadioptric imaging system comprising a catadioptric lens having a first mirror (304, 404, 504, 604) and a second mirror (305, 405, 506, 606), and at least one element selected from the group consisting of a Mangin mirror and a lens element (See e.g. Figs. 4-6; C. 3, L. 53 – C. 4, L. 3; C. 4, L. 54 – C. 5, L. 3; C. 7, L. 15-26).
Shafer teaches this Mangin mirror and lens element to provide a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances” (C. 3, L. 41-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Spiller with the Mangin mirror and lens element of Shafer to provide a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances,” as taught by Shafer (C. 3, L. 41-52).
Regarding claim 15, Spiller teaches the catadioptric lens of claim 1, as above.
Spiller further teaches that the catadioptric lens has a Strehl ratio greater than 85% (4. Results).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, an "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Spiller teaches a catadioptric lens having two mirrors, which satisfies all of the structural limitations of the claim, and thus has a Strehl ratio greater than 85%. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Spiller anticipates the claim.
Nevertheless, Shafer teaches a broad band DUV, VUV long-working distance catadioptric imaging system comprising a catadioptric lens having a first mirror (304, 404, 504, 604) and a second mirror (305, 405, 506, 606) wherein the catadioptric lens has a Strehl ratio greater than 85% (C. 8, L. 45-53). Shafer teaches increasing the Strehl ratio in providing a configuration that “has a long working distance, an external pupil for apertureing and Fourier plane filtering, very small central obscuration, very small system length, distortion correction, deep UV achromatism with just one glass type, and loose manufacturing tolerances” (C. 3, L. 41-52). 
Given that the Strehl ratio is a measure of image quality, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiller, Scheible, or Scheible in view of Chan as applied to claim 1 above, and further in view of McGuire, Jr. (U.S. Patent No. 6,958,864).
Regarding claim 16, Spiller, Scheible, and Scheible in view of Chan each teaches the catadioptric lens of claim 1, as above.
Spiller, Scheible, and Chan fail to explicitly disclose that the catadioptric lens is configured so that, for a used wavelength range of light of the catadioptric lens, after the light reflects from a highly reflective coating of an optical element of the catadioptric lens, the catadioptric lens reduces by a factor of at least two a phase retardation between radially and tangentially polarized light by: reflection of the light at at least one coating selected from the group consisting of the first highly reflective coating and the second highly reflective coating; or transmission of the light through an anti-reflection coating of a mirror selected from the group consisting first mirror and the second mirror.
However, McGuire, Jr. teaches structures for reducing polarization aberration in integrated circuit fabrication systems including a catadioptric lens comprising a first mirror with a first highly reflective coating (A6) and a second mirror (A2, A7) with a second highly reflective coating (See e.g. Fig. 
McGuire, Jr. teaches introducing this phase retardation “to reduce these wavefront aberrations caused by intrinsic birefringence, which can degrade image resolution and cause image field distortion” (C. 2, L. 41-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the catadioptric lens of Scheible with the phase retardation of McGuire, Jr. “to reduce these wavefront aberrations caused by intrinsic birefringence, which can degrade image resolution and cause image field distortion,” as in McGuire, Jr. (C. 2, L. 41-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. (U.S. Patent No. 8,194,230) teaches projection objectives having mirror elements with reflective coatings similar to the claimed coatings.
Mann et al. (U.S. Patent No. 6,927,901) teaches a reflective projection lens for EUV-photolithography having a similar construction.
Jiang et al. (U.S. Patent No. 6,421,417) teaches multilayer optics with adjustable working wavelength having a graded multilayer coating.

Schuster et al. (U.S. Patent No. 6,226,349) teaches an X-ray analysis apparatus with a graded multilayer mirror.
Ruffner (U.S. Patent No. 5,911,858) teaches a method for high-precision multi-layered thin film deposition for deep and extreme ultraviolet mirrors for forming a graded coating.
Gutman (U.S. Patent No. 5,646,976) teaches an optical element of multilayered thin film for X-rays and neutrons having a graded coating.
Montcalm et al. (NPL titled: “Multilayer coating of 10X projection optics for extreme ultraviolet lithography”) teaches the graded multilayer coatings are known in the art.
Montcalm et al. (NPL titled: “Multilayer reflective coatings for extreme-ultraviolet lithography”) teaches using graded multilayer coatings.
Ulrich et al. (NPL titled: “Trends in optical design of projection lenses for UV and EUV lithography”) teaches catadioptric systems that utilize graded coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896